Fawcett, J.
This case is before us on a motion- for rehearing, or, if a rehearing is denied, for a modification of our opinion and judgment, ante, p. 56. After due consideration of the case, we are satisfied with our former opinion upon the merits.
Our judgment should, however, be modified, as claimed by defendant. In arriving at the judgment reached in our former opinion, we overlooked the fact that the decedent was indebted to the defendant in the sum of $1,365 on a policy loan, in the application for which plaintiff as his beneficiary had joined. In January preceding his death the decedent had applied for a loan for the full amount of the reserve under his policy, which was the sum above named. The loan was made. The policy, by its express terms, provides: “Any indebtedness to the company, including any balance of the premium for the insurance year remaining unpaid, will be deducted in any settlement of this policy, or of any benefit thereunder.” The trial court found “that the policy loan was paid in full on the death of the insured from its accumulátion.” This was a plain error and directly contrary to our holding when the case Avas first before us (Rye v. New York Life Ins. Co., 88 Neb. 707), where we held: “The policy provides in express terms: ‘If the insured is living on the 13th day of June, 1919, which is the end of the twenty-year accumulation period of this policy, and if the premiums shall have been duly paid to that date, and- not otherwise, the company will apportion to the insured his share of the accumulated profits.’ It appears that no surplus or profits could be ascertained or credited to this policy until the date of its maturity, which is the 13th day of June, 1919.” The district court evidently confounded accumulation with reserve. The amount of the loan made to the decedent was the full amount of the reserve then held by the company under the policy in suit. It did not represent profits or accumulations. By the terms of the policy the assured had the right, at any time after two years, to obtain from the company a policy loan equal to the full *62amount of the reserve, but there was no condition in the policy which conferred upon him, at any time prior to the expiration of the full 20-year period, a right to any accumulations or profits, either by loan or otherwise. On the contrary, the condition of the policy was, as above shown, that he should not participate in the profits of the company unless he was living at the expiration of the 20-year period. The company, under the terms of its similar contracts with its other policy-holders, could not, prior to that time, lend or pay to the insured or his beneficiary any profits. The profits were not determinable or ascertainable until the expiration of the full 20-year period. The trial court treated the reserve, which formed the basis of the loan, as an accumulation, and gave judgment for the full sum of $5,000, with interest at 7 per cent, per annum from the date of the assured’s death until the date of the judgment. This was contrary to the express terms of the policy. The court should have deducted from the $5,000 the $1,365 loan, plus interest thereon for one month .and ten days, viz., from the date on which the interest had been paid on the loan to the date of the assured’s death, in the sum of $7.57, and rendered judgment for $3,627.43, plus interest, which would have made the gross amount for which judgment should have been entered $5,397.37. The judgment is so palpably and grossly excessive in amount that, regardless of the ordinary rules of procedure on appeal, we cannot permit it to stand.
Motion for rehearing overruled. Our former opinion on the question of defendant’s liability adhered to. Our ' judgment of affirmance vacated, and judgment ordered in this court in favor of plaintiff for $5,397.37.
Judgment accordingly.